Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Burns on 14 December 2021.
The application has been amended as follows: 
Claims: 
1. A production method of a forged crankshaft…
	…the second preforming process includes: a process of pressing regions…and a process of, after  has started, while regions… 
	…the second dies do not project…before  has started.
In summary, claim 1 has been amended in lines 18-19 and line 27 to change the phrase “starting pressing by the first dies” to “pressing by the first dies has started”.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, Hori (WO 2016/152933 A1), was presented in a previous Office 
Okubo teaches a production method of a forged crankshaft (Title; Abstract) which includes: a plurality of journals (J1-J4) each defining a rotation center, a plurality of pins (P1-P3) each decentered with respect to the journals; and a plurality of crank arms (A1-A6) that connect the journals (J1-J4) with the pins (P1-P3), respectively (Fig 3F; [0006]), the production method comprising:
a first preforming process for obtaining a first preform (23) from a billet (22) (Fig 3B; [0103]-[0104]);
a second preforming process for obtaining a final preform (25) from the first preform (23) (Fig 3C-D; [0105]-[0106]); and
a finish forging process for forming the final preform (25) into a finishing dimension of the forged crankshaft by at least a single die forging step (Fig 3E; [0107]), wherein
in the first preforming process, a region to be the pins and a region to be the journals of the billet are pressed in a direction perpendicular to an axial direction of the billet (Fig 3B; [0104]), thereby reducing a cross sectional area of each of the regions to form a plurality of flat parts (23a) (Fig 3B, 4A-4B; [0113]-[0115]),
the second preforming process includes: a process of pressing regions to be the plurality of journals in a pressing direction corresponding to a width direction of the flat part, by using a pair of first dies (40) (Fig 8A-10B; [0143]- [0146]); and a 
in the final preform (25), a thickness of each region to be the plurality of crank arms is equal to a thickness of the finishing dimension (t0) (Fig 3D, 3F; [0160], [0166]).
The prior art does not teach or fairly suggest the first dies include a journal-processing parts which are to abut against region to be the plurality of journals, and wherein the second dies do not project further than the journal-processing parts before starting pressing by the first dies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/CHRISTINE BERSABAL/Examiner, Art Unit 3726                

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726